Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 1 of 13




       COMPOSITE EXHIBIT A
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 2 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 3 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 4 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 5 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 6 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 7 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 8 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 9 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 10 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 11 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 12 of 13
Case 0:19-cv-61937-WPD Document 39-1 Entered on FLSD Docket 01/21/2020 Page 13 of 13
